Citation Nr: 0204783	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  99-04 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2. Entitlement to service connection for dental disability 
for compensation purposes.

(The issues of entitlement to service connection for skin 
disability and for asthma will be the subject of a separate 
Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
November 1964, from January 1965 to January 1968, and from 
September 1983 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, denied service 
connection for left knee disability, skin disability, asthma, 
and dental disorder.  A notice of disagreement was received 
in December 1998, a statement of the case was issued in 
January 1999, and a substantive appeal was received in 
February 1999.  In January 2001, the veteran testified at a 
Board videoconference hearing.

The Board is undertaking additional development on the claims 
of entitlement to service connection for skin disability and 
for asthma pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.

The following decision includes a determination on the issue 
of entitlement to service connection for dental disability 
for VA compensation purposes.  However, a claim for service 
connection for a dental disorder also raises a claim for 
outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 
(1993).  It appears from the veteran's testimony that he may 
also be seeking VA dental treatment.  However, it is not 
clear from the record whether service connection for 
treatment purposes has been considered.  Accordingly, this 
matter is hereby referred to the RO for further referral to 
the appropriate VA medical agency of original jurisdiction 
for any necessary action.  


FINDINGS OF FACT

1.  There is no medical diagnosis of current left knee 
disability.

2.  The dental problems treated during the veteran's military 
service are not disabilities for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Left knee disability was not incurred in or aggravated by 
the veteran's active military service, nor is left knee 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  The criteria for entitlement to service connection for 
dental disability for VA compensation purposes have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.381, 4.149 (1997); 38 C.F.R. § 3.381 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues of service 
connection for left knee disability and dental disability for 
compensation purposes.  These issues have been addressed by 
the RO in the rating decision, statement of the case, and 
supplemental statement of the case.  In these documents, the 
veteran has been furnished notice of the applicable laws and 
regulations regarding these issues.

With regard to the assistance requirements of the new law, 
the Board observes that the record includes the veteran's 
service medical records as well as post-service VA outpatient 
and examination reports.  The veteran was most recently 
afforded a VA examination in December 1997, and the Board 
finds this examination to be adequate for purposes of 
addressing the matters decided in this decision.  No 
additional pertinent evidence has been identified by the 
veteran.  Accordingly, the Board therefore finds that the 
record as it stands is adequate to allow for an equitable 
review of the issues of service connection for left knee 
disability and for dental disability for VA compensation 
purposes.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA of 2000 and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When a service-
connected disability aggravates, but is not the proximate 
cause of, a nonservice-connected disability, service 
connection may be established for the increment of the 
nonservice-connected disability attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Left Knee

The veteran claims that he suffers from left knee disability 
which either arose during his service or is secondarily 
related to his service-connected partial left Achilles tendon 
tear and right knee disability.  He maintains that he suffers 
left knee symptomatology.  

However, the medical evidence of record does not show that he 
currently suffers from a left knee disability.  On VA 
examination in December 1997, the examiner acknowledged the 
veteran's left knee complaints, but clinical examination 
revealed no deformity, swelling or tenderness in either knee.  
There was no patella crepitus and no laxity of the ligaments.  
Flexion was to 140 degrees and extension to 0 degrees 
bilaterally.  Such range of motion is considered to be 
normal.  38 C.F.R. § 4.71, Plate II.  Moreover, X-ray study 
of the knees was reported to be negative.  Although the 
examiner noted soreness on the lateral aspect of the left 
knee on walking for 20 minutes, no left knee disability was 
medically diagnosed. 

Based on the evidence of record, the Board finds that the 
veteran's claim for service connection for left knee 
disability must be denied.  The Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999).

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the veteran may testify 
as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  As explained above, VA medical examination conducted 
in connection with the veteran's claim did not reveal any 
current left knee disability.  Without a medical finding of 
current disability, there can be no grant of service 
connection.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

Service Connection for Dental Disability for Compensation 
Purposes.

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110.  A veteran can receive 
compensation for certain disabilities involving the mouth, 
including loss of teeth due to the loss of substance of the 
body of the maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  However, a note to 
that regulatory provision is to the effect that the ratings 
will apply only to bone loss through trauma or disease such 
as osteomyelitis, and not to the loss of the alveolar process 
as a result of periodontal disease, since such loss is not 
considered disabling.  In other words, the loss of a tooth 
can be compensably service-connected only if such loss is, 
among other things, due to the loss of substance of the body 
of the maxilla or mandible without loss of continuity.  See 
generally Woodson v. Brown, 8 Vet.App. 352, 354 (1995); 
Simington v. West, 11 Vet.App. 41, 44 (1998)  

The Board notes here that the veteran's claim was received in 
September 1997.  Regulatory law in effect at that time 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis were not disabling 
conditions, and could be considered service connected solely 
for the purpose of determining entitlement to dental 
examination or outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1997).

However, effective June 8, 1999, the foregoing was combined 
into a new version of 38 C.F.R. § 3.381.  See 38 C.F.R. § 
3.381 (2001); 64 Fed. Reg. 30392 (1999).  Since the veteran's 
claim was received in December 1998, both versions of the 
regulation must be considered.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).

Under 38 C.F.R. § 3.381 effective June 8, 1999, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment.  

Service medical records document various types of dental 
treatment, including treatment for carious teeth, periodontal 
surgery, and dental extractions.  However, it is clear that 
under either the prior or the current version of applicable 
law, these types of dental problems are not disabilities for 
which VA compensation may be awarded.  In other words, the 
veteran's dental claim for compensation purposes is precluded 
by law.  As noted in the introduction, the question of 
whether the veteran is entitled to VA dental treatment is a 
separate question which has been referred to the appropriate 
agency of original jurisdiction for adjudication. 


ORDER

Entitlement to service connection for left knee disability is 
denied.  Entitlement to service connection for dental 
disability for VA compensation purposes is denied.  To this 
extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

